DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites the claim feature “and/or” which for clarity should amended to recite “and” or “or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the first SSB is randomly selected from a subset of the multiple SSBs” which makes the claim indefinite.  Claim 3 claims dependency from claim 1 which recites “one condition where RSRP of the first SSB is above a threshold” hence it’s unclear if the first SSB is randomly selected or if the SSB is selected due to SSB’s RSRP is above a threshold.  Examiner will interpret as best understood.
Claim 6 recites the limitation “…the at least one condition further comprises a valid Timing Advance (TA) associated with the first beam” which makes the claim indefinite.  It’s unclear if this condition is in addition to “RSRP of the first SSB above a threshold” as recited in claim 1 or replaces this condition.  Examiner will interpret as best understood.
Claim 6 recites the limitation “…the at least one condition further comprises a valid Timing Advance (TA) associated with the first beam” which makes the claim indefinite.  This limitation appears to be circular: 1) the at least one condition recited in claim 1 refers to condition for selecting a first SSB where the SSB’s RSRP is above threshold then 2) a beam associated with the selected SSB is used for transmission.  However with the above limitation recited in claim 6, it appears that the SSB is selected if a beam associated with it has a valid TA with RSRP condition being unclear.  Examiner will interpret as best understood.
Claim 7 recites the limitation “multiple SSBs” which makes the claim indefinite.  It’s unclear if this limitation refers to “multiple SSBs” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 17 recites the limitation “…the at least one condition further comprises a valid Timing Advance (TA) associated with the first beam” which makes the claim indefinite.  This limitation appears to be circular: 1) the at least one condition recited in claim 13 refers to condition for selecting a first SSB where the SSB’s RSRP is above threshold then 2) a beam associated with the selected SSB is used for transmission.  However with the above limitation recited in claim 17, it appears that the SSB is selected if a beam associated with it has a valid TA with RSRP condition being unclear.  Examiner will interpret as best understood.
 Claim 18 recites the limitation “multiple SSBs” which makes the claim indefinite.  It’s unclear if this limitation refers to “multiple SSBs” recited in claim 13 or not.  Examiner will interpret as best understood.
Claim 17 recites the limitation “…the at least one condition further comprises a valid Timing Advance (TA) associated with the first beam” which makes the claim indefinite.  It’s unclear if this condition is in addition to “RSRP of the first SSB above a threshold” as recited in claim 13 or replaces this condition.  Examiner will interpret as best understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12 are rejected as being anticipated by claims 1-10 of US Patent 11,291,012, hereafter patent’012

	Regarding claim 1 of instant application, claim 1 of patent’012 discloses
 	A method for a User Equipment (UE), comprising: (see lines 1-2)
 	configuring at least one Preconfigured Uplink Resource (PUR) associated with multiple Synchronization Signal/Physical Broadcast Channel Blocks (SSBs); (see lines 3-5)
 	selecting a first SSB from the multiple SSBs and performing a transmission of data using the at least one PUR via a first beam associated with the first SSB if the first SSB fulfills at least one condition where Reference Symbol Received Power (RSRP) of the first SSB is above a threshold; and (see lines 6-11)
 	initiating a Random Access (RA) procedure and performing the transmission during the RA procedure if no SSB of the multiple SSBs fulfills the at least one condition (see lines 12-13)

	Regarding claim 2 of instant application, claim 1 of patent’012 discloses RRC_INACTIVE state (see line 7)

	Regarding claim 3 of instant application, claim 2 of patent’012 discloses randomly selecting SSB from a subset of SSBs (see lines 1-3)

	Regarding claim 4 of instant application, claim 2 of patent’012 discloses the subset includes more than one SSB that fulfils the at least one condition (see lines 2-3)

	Regarding claim 5 of instant application, claim 3 of patent’012 recites similar claim language

	Regarding claim 6 of instant application, claim 4 of patent’012 recites similar claim language

	Regarding claim 7 of instant application, claim 5 of patent’012 recites similar claim language

	Regarding claim 8 of instant application, claim 6 of patent’012 recites similar claim language

	Regarding claim 9 of instant application, claim 7 of patent’012 recites similar claim language

	Regarding claim 10 of instant application, claim 8 of patent’012 recites similar claim language

	Regarding claim 11 of instant application, claim 9 of patent’012 recites similar claim language

	Regarding claim 12 of instant application, claim 10 of patent’012 recites similar claim language

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 13, 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Agiwal et al (USPN 2020/0260500) with provisional application 62/805058 filed 2/13/2020.

	Regarding claim 13, Agiwal discloses
	a user equipment (UE), comprising: (terminal/UE comprising [0352-0355], FIG. 20
	a memory; and a processor operatively coupled to the memory, wherein the processor is configured to execute a program code to: (memory, FIG. 20 #2030, comprising program code executed by processor, FIG. 20 #2020, to perform
	configure at least one preconfigured uplink resource (PUR) associated with multiple synchronization signal/physical broadcast channel blocks (SSBs) (receiving configuration and associating preconfigured/pre-allocated UL grant with multiple SSBs [0197-0202], FIG. 17, provisional application pages 14-15
	select a first SSB from the multiple SSBs and perform a transmission of data using the at least one PUR via a first beam associated with the first SSB if the first SSB fulfils at least one condition where reference symbol received power (RSRP) of the first SSB is above a threshold (select SSB from multiple SSBs where the SSB’s SS-RSRP above threshold [0204-0212], FIG. 17, provisional application pages 14-15
	initiate a Random Access (RA) procedure and perform the transmission during the RA procedure if no SSB of the multiple SSBs fulfills the at least one condition (initiate random access procedure for transmitting data when no SSB’s RSRP is above threshold [0209, 0220, 0061], FIGs. 3-10, 17, provisional application pages 14-15

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 13.

	Regarding claims 7, 18, Agiwal discloses “receiving signaling in a RRC_CONNECTED state to configure the at least one PUR associated with multiple SSBs” UE receiving pre-allocated UL grant while in connected state with source cell/source base station prior to handover [0197-0212], FIGs. 17, 18

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Chen et al (USPN 2019/0319686).
	
	Regarding claims 5, 16, Agiwal discloses multiple SSBs with RSRP above configured threshold [0204]
	Agiwal does not expressly disclose “wherein the first SSB is selected due to a highest measured RSRP among a subset of the multiple SSBs”
	Chen discloses selected beam for communication based on having best quality as measured by RSRP [0257, 0265]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the first SSB is selected due to a highest measured RSRP among a subset of the multiple SSBs” as taught by Chen into Agiwal’s system with the motivation to enable a UE/MTC to select a new beam for communication with base station in case of beam failure occurs or when the UE/MTC is moved outside of current base station’s coverage.


Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Liberg et al (WO 2020/026154) with provisional application 62/712,741 filed 7/31/2018.

	Regarding claims 6, 17, Agiwal does not expressly disclose “the at least one condition further comprises a valid Timing Advance (TA) associated with the first beam”
 	Liberg discloses condition includes TA associated with free-space transmission from base station is valid [0073-0077], provisional application [0038-0049]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the at least one condition further comprises a valid Timing Advance (TA) associated with the first beam” as taught by Liberg into Agiwal’s system with the motivation to enable a UE to perform a RACH-less handover (Agiwal, paragraph [0197-0202], FIG. 17, provisional application pages 14-15).


Claims 3, 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Chen et al (USPN 2020/0245369) with provisional application 62/796, 854 filed 1/25/2019.

	Regarding claim 3, Agiwal discloses a subset of SSBs having RSRP above configured threshold [0204].  Agiwal does not expressly disclose “wherein the first SSB is randomly selected”
	Chen discloses UE randomly selecting an SSB [0124], provisional application page 12
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the first SSB is randomly selected” as taught by Chen into Agiwal’s system with the motivation to enable a UE to perform a RACH-less handover (Agiwal, paragraph [0197-0202], FIG. 17, provisional application pages 14-15).

	Regarding claim 4, Agiwal discloses “the subset includes more than one SSB that fulfills the at least one condition” a subset of SSBs having RSRP above configured threshold [0204]

	Regarding claim 15, Agiwal discloses “a subset of SSBs, the subset includes more than one SSB that fulfills the at least one condition” a subset of SSBs having RSRP above configured threshold [0204]
 	Agiwal does not expressly disclose “wherein the first SSB is randomly selected”
	Chen discloses UE randomly selecting an SSB [0124], provisional application page 12
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the first SSB is randomly selected” as taught by Chen into Agiwal’s system with the motivation to enable a UE to perform a RACH-less handover (Agiwal, paragraph [0197-0202], FIG. 17, provisional application pages 14-15).

Allowable Subject Matter
Claims 2, 8-12, 14, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Da Silva et al (USPN 20220295571)	FIG. 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469